In this case (of foreclosure) a motion was made for a resale. There were peculiar circumstances, but the purchaser had *299declined to take the title, and had requested the master to transfer his bid to the complainant, who agreed to take his place. The master, as a matter of course, accepted the latter as the purchaser ; and executed a conveyance to him. One of the points raised by the defendants was, that this course was not correct; and The Vice-Chancellor considered the proper course to be, where the last bidder refused to take, and is not compelled to perfect his purchase, for the master to sell the property over again, and not allow the complainant to take the property at the former bid.
Mr. Peter De Witt, for the complainant.
Mr. Warner and Mr. Burrill, for the defendants.